Title: From John Adams to John Adams Smith, 13 February 1813
From: Adams, John
To: Smith, John Adams


 
Dear Sir\
Quincy Feb 13th 1813.

Your letter of the 6th is before me. to save me the time for writing & your that of reading long discourses, I will come directly to the point of most essential importance. you would “provide by Law, against employing foreigners on board our vessels.” I would not for these reasons.
1 We are under no obligation by any Law of nations to make any such provision.
2 No nation ever did make any such provision especially
3 G. Britain has never made any such provision. On the contrary
4 G Britain has made provision by many laws to encourage foreign seamen to enter their service both in their ships of War & their Merchant ships.
5 G. B. has held out temptations, I will not say by bribery & corruption, but by the flattering & alluring enticements of high Wages, bounties & pensions, & naturalisation & a title to all the rights, Liberties & priviledges of natural born british subjects, to all foreign seamen who will enter and serve on board their Merchant ships or ships of war
6 because I beleive G. Britain has forty thousand of American seamen now employed in her mercantile & royal services
7 Because G. B. will never make a law, nor stipulate by treaty to prohibit the employment of American or any other foreign seamen on board their ships mercantile or military.
8 Because we do and shall need their service.
9 Although the U. S. might & would maintain a navy, & protect their independence, without the aid of foreign seamen. yet it must be, at an higher expence, and with greater inconvenience.
10 I would never shackle American policy, Commerce, Arts Manufactures or Agriculture, by any embarrassing restrictions, which G. Britain herself will not bear.
11 such a prohibition would extirpate no foreign influence, that now distracts the state; on the contrary, it would increase it by encouraging & emboldening those who now distract it.
12 It would be construed, as a tacit, an inplicit a virtual Admission of the right & the power of G B to impress seamen on our ships which ought never to be admitted for a moment.
13 I would sooner pass Laws offerings and promising rewards & encouragements in bounties, pensions high wages; & naturalisation to all british seamen whether from national or private vessels who would engage in our Mercantile or Military service
14 I would sooner offer rewards and protection to all British seamen who would come to America & become Labourers, Husbandmen, Manufactures or Merchants.
15 I would sooner authorise the President by law, to issue a proclamation commanding the officers of all our ships to impress & bring home all british seamen wherever they could be found.
16 Because there is no distinction between the Flag of a royal of 130 guns, or any other number, & the flag of a merchant ship both are equally the national flag and equally entitled to protect all the men who sail under it. I deny not here the right of Visitation & search for contraband of War. But I absolutely deny the right to take a man unless a soldier going to serve the enemy. And the moment a press gang presume to take a man, they become trespassers & pirates from the beginning, & may innocently, lawfully, rightfully & laudably be thrown overboard. A merchant Ship, is as really the territory of the nation as a frigate, or line of Battle ship. Napoleans’ expression is precisely correct in public Law, “A Merchant Ship,” as well a ship of war or ‘floating battery” is a national Colony.”
In relation to the 5th of these reasons, let me ask you Mr Smith whether you possess the british statutes at large? If not whether you can consult them in the library of any of your brother Lawyers? If you can I pray you look for the title seamen, and foreign seamen, in the index and read the statutes there referred to; see with what cool blood & serene countenances, those serious & honest Englishmen, with undisturbed consciences offer the most flattering rewards to our American seamen & all others neutral or belligerent to expatriate themselves and come into English service commercial or warlike: & then consider what equity what reciprocity what consistency or modesty there is in their conduct towards us. It is so inequitous and so affrontive to our understandings that submission to it would degrade us, not only below the character of Men but of brutes.
I know not, Mr Smith, why we should call Napolean “the destroyer of Men” any more than George third or fourth. Let us beware of prejudices. I think not much of Napolean. Dead or alive will make little difference. dead, a scare crow will be removed. but France will remain, as powerful under other Commanders, as under Pichegrus, Dumourier, Moreau or Napolean. France will never make peace with England, leaving spain in her clutches or Allyance.
The oftener you write the more pleasure you will give me. Apropos, I forget the disasters As you was born 5 or 6 years after the revolutionary war was concluded you know nothing of the events of it: and you will get no very exact ideas from Ramsay, Gordon, or Marshall. but you will find disasters enough both in history & tradition. As long as we depend on Militia & despise discipline we must expect disasters.
Adieu
John Adams